Case 1:19-cv-01646-LO-JFA Document 193-1 Filed 07/08/21 Page 1 of 4 PageID# 3737


        IN THE CIRCUIT COURT IN AND FOR SANTA ROSA COUNTY, FLORIDA



    LEAH OLSZEWSKI,

       Petitioner,

    vs.                               CASE NO:    2018 DR 1260



    ERIK CARDIN,

       Respondent.

    ___________________/

          Digitally-recorded proceedings held in the above-styled

    cause before the Honorable Ross Goodman, Circuit Judge, on

    the 12th day of September, 2018, at the Santa Rosa County

    Courthouse, 6865 Caroline Street, Milton, Florida, 32570.



    APPEARANCES:

    FOR THE PETITIONER:      LINDSAY MCDONALD, ESQUIRE
                             2001 W. Blount Street
                             Pensacola, Florida 32501



    FOR THE RESPONDENT:      JOHN KVARTEK, ESQUIRE
                             100 N. Spring Street, Suite 2
                             Pensacola, Florida 32501




                            J. ELAINE TYREE, R.P.R.
                             CIRCUIT COURT REPORTER
 Case 1:19-cv-01646-LO-JFA Document 193-1 Filed 07/08/21 Page 2 of 4 PageID# 3738
                                                                              553
1          oath.    Okay?

2                     MR. CARDIN:    Understood, Your Honor.

3                     THE COURT:    Okay.

4    WHEREUPON,                 ERIK GERALD CARDIN,

5    having been first duly sworn, was examined and testified as

6    follows:

7                               DIRECT EXAMINATION

8    BY MR. KVARTEK:

9              Q.     All right.    Sir, would you please state your

10   full name?

11             A.     Erik Gerald Cardin.

12             Q.     And, sir, where do you reside?

13             A.     I reside in Vacaville, California.

14             Q.     And do you own a home or rent a home out

15   there?

16             A.     I rent an apartment.

17             Q.     All right.    And you have property here in

18   Florida also?

19             A.     I do, sir.

20             Q.     Is it leased by tenants?

21             A.     It is currently being rented out, and I have

22   tenants in the home; yes.

23             Q.     All right.    The -- are you currently in the

24   Air Force?

25             A.     No.   I am officially retired as of 1
 Case 1:19-cv-01646-LO-JFA Document 193-1 Filed 07/08/21 Page 3 of 4 PageID# 3739
                                                                              554
1    September, 2018.

2              Q.     And did you have an honorable discharge?

3              A.     I had an honorable discharge, and I -- and I'm

4    a retiree, yes.

5              Q.     And do you have full benefits?

6              A.     I have full benefits, yes, sir.

7              Q.     Was there any -- did you have any -- well, as

8    far as any investigations, is it your understanding that

9    those are all concluded?

10             A.     Yes, sir.

11             Q.     You received a reprimand, correct?

12             A.     Yes.    I did.

13             Q.     Okay.   And that reprimand is over?

14             A.     That's correct, yes.

15             Q.     And did that relate to a statement that you

16   had made?

17             A.     It did, sir, yes.

18             Q.     Okay.   And in the statement you said in an

19   argument that you would knock her teeth out or something

20   like that, correct?

21             A.     I made that statement, yes, sir.

22             Q.     Were you proud that you made that statement in

23   the argument?

24             A.     No, sir.

25             Q.     Did you ever intend to do that?
 Case 1:19-cv-01646-LO-JFA Document 193-1 Filed 07/08/21 Page 4 of 4 PageID# 3740
                                                                              580
1                            CERTIFICATE OF REPORTER

2    STATE OF FLORIDA

3    COUNTY OF SANTA ROSA

4

5            I, J. ELAINE TYREE, R.P.R., Official Court Reporter,

6    do hereby certify that the foregoing is a true and correct

7    transcript of the proceedings held in the case of LEAH

8    OLSZEWSKI vs. ERIK CARDIN, Case No. 2018 DR 1260, on the

9    12th day of September, 2018, before the Honorable Ross

10   Goodman, Circuit Judge, at 6865 Caroline Street, Milton,

11   Florida.

12             IN WITNESS WHEREOF, I have hereunto set my hand,

13   this the 2nd day of November, 2018.

14

15             ______________________________
               J. ELAINE TYREE, R.P.R.
16             Official Circuit Court Reporter

17

18

19

20

21

22

23

24

25
